DETAILED ACTION
This is in response to applicant’s amendment/response filed on 05/31/2022, which has been entered and made of record. Claim(s) 16, 24 are amended. Claim(s) 31-32 is/are added. Claim(s) 16-32 are pending in the application. 

Claim Objections
Claims 16, 24 are objected to because of the following informalities:  
claim 16, lines 5-6, “interior” should be corrected as “interior of the motor vehicle”;
claim 24, lines 9-10, “interior” should be corrected as “interior of the motor vehicle”;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 21, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20170212398) in view of Repetto et al. (US 20060238327).
Regarding claim 16, Cao discloses A display apparatus for a motor vehicle having an interior, and an exterior viewable through at least one window (Cao, “[0005] the flexible and transparent display screen may be mounted on a windshield glass of a vehicle, a transparent advertising screen or the like.”), comprising: 
a display panel displaying at least one graphical display object, the display panel being divided into predetermined sections, each having a degree of light transmittance, and a control device configured to individually set a respective light transmittance to a predetermined degree for each of the predetermined sections of the display panel (Cao, “[0005] Transparent display screen is a new display screen and has a certain light transmittance, so that when displaying a signal, image information may be displayed on the display screen, and when no signal is displayed, the background behind the display screen may be viewed through the display screen. [0036] An embodiment of the present disclosure provides a display panel. Specifically, referring to FIG. 1, the display panel includes: a plurality of sub-pixel regions 10 arranged into an array, at least some of the sub-pixel regions each comprising a display region 11 configured for displaying an image and a light transmitting region 12 configured for transparent display, wherein the light transmitting region 12 is provided therein with a light adjusting device 120 having an adjustable light transmittance. [0050] With this configuration, as the second transparent electrodes corresponding to respective electrochromic layers are independent of each other (that is, not electrically connected with each other), it is possible to apply a voltage to the plate-shape electrode corresponding to the electrochromic layers and to apply different voltages to the respective second transparent electrodes such that the light transmittance of the respective electrochromic devices may be control individually. That is, it is possible to flexibly control the light transmittances of light transmitting regions of different sub-pixels.”).
On the other hand, Cao fails to explicitly disclose but Repetto discloses the display panel being unsupported in front and behind so that at least one portion of the interior of the motor vehicle is visible through the display panel depending on the degree of light transmittance (Repetto, fig.2, “Claim 26, The display according to claim 1, wherein the transmittance of the display is higher than 60%. Claim 28, The motor vehicle according to claim 27, wherein said transparent display is mounted on the dashboard, adjacent to the windscreen.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Repetto and Cao, to include all limitations of claim 16. That is, applying the configuration of the transparent display of Repetto to the display of Cao. The motivation/ suggestion would have been to overcome the disadvantages of cost, difficulty of installation, reduced angle of visibility, etc. (Repetto, [0017-0021]).
Regarding claim 17, Cao in view of Repetto discloses The display apparatus according to claim 16. 
Cao further discloses wherein the control device is further configured to determine at least one first predetermined section of the display panel to at least partially display the at least one graphical display object, and set the predetermined degree of the respective light transmittance of the at least one first predetermined section to a lower light transmittance than a higher light transmittance of at least one second predetermined section not displaying the at least one graphical display object (Cao, “[0006] in a case where a transparent display screen is mounted on a windshield glass of a vehicle, the light transmittance of the transparent display screen needs to be adjusted to be low when displaying, and the light transmittance will be adjusted to be high so that a better viewing field can be obtained when the vehicle is travelling. [0035] Considering actual practice situations, a display panel that may be used for transparent display includes: a display region configured for displaying an image and a light transmitting region configured for transparent display… when viewing an item placed behind the light transmitting region, a high light transmittance of the light transmitting region is required as a user might wish to clearly see specific detail of the item. Low light transmittance is not required as a user might not need to clearly see specific detail of the item. Embodiments of the present disclosure provide a display panel which enables adjustment of the light transmittance of the light transmitting region, such that the light transmittance of the light transmitting region can be adjusted according to requirements of a user when performing the image display and transparent display simultaneously”).
Regarding claim 21, Cao in view of Repetto discloses The display apparatus according to claim 17.
Cao further discloses wherein the display panel of the display apparatus has at least two layers arranged parallel to one another, wherein at least one first layer is electrically conductive and displays the at least one graphical display object, wherein the predetermined degree of the respective light transmittance of a respective predetermined section of the display panel is varied by applying an electrical voltage in the respective predetermined section of the at least one first layer, and wherein at least one second layer is transparent and emits light at least in the at least one first predetermined section of the display panel , whereby the at least one graphical display object is displayed on the display panel as a light-emitting display object (Cao, “[0065] Exemplarily, referring to FIG. 8, which is a cross sectional view showing a vertical cross section of a display panel, the display panel includes a first substrate 81 located at bottom of the display panel, and a second substrate 82 and TFT 83 located below the second transparent electrode 123. Projections of the second transparent electrode 123 and the electrochromic layer 121 are overlapped with each other in a direction of thickness of the display panel. The second transparent electrode 123 is located below the electrochromic layer 121 and the first transparent electrode 122 is located above the electrochromic layer. Claim 2, the light adjusting device comprises an electrochromic layer, and a first transparent electrode and a second transparent electrode located on first and second opposite sides of the electrochromic layer, the electrochromic layer being configured to change its color under different voltages applied between the first transparent electrode and the second transparent electrode so as to adjust the light transmittance”).
Regarding claim 32, Cao in view of Repetto discloses The display apparatus according to claim 16.
On the other hand, Cao fails to explicitly disclose but Repetto discloses wherein at least one portion of the exterior of the motor vehicle is visible through the display panel depending on the degree of light transmittance (Repetto, “Claim 20, A transparent display for a vehicle according to claim 1, wherein it is designed for being installed on the dashboard of a vehicle, adjacent to the windscreen, in such a way that the image presented to the driver is at least in part superimposed on the background, said background being visible to the driver through the windscreen of the vehicle. Claim 26, The display according to claim 1, wherein the transmittance of the display is higher than 60%”). The same motivation of claim 16 applies here.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20170212398) in view of Repetto et al. (US 20060238327), and further in view of Shim et al. (US 20200225474).
Regarding claim 18, Cao in view of Repetto discloses The display apparatus according to claim 17. 
On the other hand, Cao in view of Repetto fails to explicitly disclose but Shim discloses wherein the control device is further configured to reduce the predetermined degree of the respective light transmittance of the at least one first predetermined section when the at least one graphical display object satisfies a significance criterion (Shim, “claim 16, the display unit outputs an AR image in the AR mode, the controller controls, when gesture information is sensed in a position overlapping the AR image, the light transmission control layer to reduce transmittance of a region on which the AR image is output, and the display unit outputs the AR image as a VR image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shim and Cao in view of Repetto. That is, adding the reducing of the transmittance of the AR image region when the image is overlapped by gesture information of Shim to the display of Cao in view of Repetto. The motivation/ suggestion would have been the external environment cannot be recognized through the opaque region and the user may recognize the VR image in a clearer state (Shim, [0114]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of in view of Repetto and Shim, and further in view of Makoto et al. (JP 6911868 B2).
Regarding claim 19, Cao in view of Repetto discloses The display apparatus according to claim 16. 
On the other hand, Cao in view of Repetto fails to explicitly disclose but Shim discloses wherein the control device is further configured to determine at least one selected section from the predetermined sections of the display panel according to a predetermined selection criterion, reduce the predetermined degree of the respective light transmittance of the at least one selected section (Shim, “claim 16, the display unit outputs an AR image in the AR mode, the controller controls, when gesture information is sensed in a position overlapping the AR image, the light transmission control layer to reduce transmittance of a region on which the AR image is output, and the display unit outputs the AR image as a VR image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shim and Cao in view of Repetto. That is, adding the reducing of the transmittance of the AR image region when the image is overlapped by gesture information of Shim to the display of Cao in view of Repetto. The motivation/ suggestion would have been the external environment cannot be recognized through the opaque region and the user may recognize the VR image in a clearer state (Shim, [0114]).
On the other hand, Cao in view of Repetto and Shim fails to explicitly disclose but Makoto discloses determine at least one of a display size and a display location of the at least one graphical display object so that a partial area occupied by the at least one displayed graphical display object on the display panel is completely included in the at least one selected section (Makoto, “The position of the second virtual image 321 in the second virtual image displayable area 320 was adjusted, but the second virtual image displayable area 320 was rotated so as to be substantially perpendicular to the road surface 5, and the second virtual image displayable area 320 was rotated. The position of the first virtual image 311 within the virtual image displayable area 310 of 1 may be adjusted”. Therefore, the display location of the virtual image is adjusted to be within the virtual image displayable area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Makoto into the combination of Shim, Cao and Repetto. That is, applying the adjustment of virtual image location to be within a displayable region of Makoto to the reduced transmittance region of the HUD display of Shim, Cao and Repetto. The motivation/ suggestion would have been the HUD device 100 can display the first and second virtual images 311, 321 that are more suitable for the actual scene (Makoto).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of in view of Repetto and Shim, and further in view of Makoto et al. (JP 6911868 B2) and Yanagisawa (US 20080048932).
Regarding claim 20, Cao in view of Repetto, Shim and Makoto discloses The display apparatus according to claim 19. 
On the other hand, Cao in view of Repetto, Shim and Makoto fails to explicitly disclose but Yanagisawa discloses a gaze detection device for detecting a viewing direction of a user on the display panel, and wherein the control device is further configured to select at least one of the display location of the at least one graphical display object and the at least one selected section based on the viewing direction (Yanagisawa, “[0080] the user's viewing position P is specified and the position P is assigned to the (Formula 1), so that the relationship between the coordinate value y and the coordinate value Y can be determined. This is applied also to the x and X axial directions. [0085] With these constitutions, even when the user's viewing position changes, the cells, which are overlapped with the object and are viewed from the changed viewing position P, are specified. For this reason, the coordinate on the combiner 14 which changes according to the movement of the user's visual point is related with the coordinate on the light control panel 15, so that the cells whose transmittance should be reduced can be securely specified”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yanagisawa into the combination of Shim and Cao, Repetto, Makoto. That is, applying the reduced transmittance cells based on viewing position of Yanagisawa to select the reduced transmittance region of the HUD display of Cao, Repetto, and Shim, Makoto. The motivation/ suggestion would have been to provide an information display apparatus and a navigation apparatus such as a head-up display which are capable of realizing enlargement of a display apparatus such as a combiner, securing safety and improving visibility from users (Yanagisawa, [0006]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20170212398) in view of Repetto et al. (US 20060238327), and further in view of Yu et al. (US 20150371579).
Regarding claim 22, Cao in view of Repetto discloses The display apparatus according to one of the preceding claim 17.
On the other hand, Cao in view of Repetto fails to explicitly disclose but Yu discloses wherein the display panel of the display apparatus has at least two layers arranged parallel to one another, wherein at least one first layer is transparent and is designed to display the at least one graphical display object as a transparent luminous image, wherein at least one second layer is electrically conductive, and wherein the predetermined degree of the respective light transmittance is varied at least in the at least one first predetermined section of the display panel in which the at least one transparent luminous image is at least partially displayed in the first layer by applying an electrical voltage in the respective predetermined section of the second layer, whereby the at least one graphical display object is displayed on the display panel as a light-emitting display object (Yu, “[0063] The transparent display panel 140 of the transparent display device 100 according to the exemplary embodiment of the present invention may be a transparent organic light-emitting display device. An organic light-emitting display device refers to a display device in which a current flows in an organic light-emitting layer and thus the organic light-emitting layer emits light. The transparent organic light-emitting display device emits a light having a specific wavelength by using an organic light-emitting layer. [0166] FIG. 11C illustrates the light incident into the transparent display device 1100 according to the exemplary embodiment of the present invention under the control of light control units 1130a, 1130b, and 1130c. Furthermore, the transparent display device 1100 includes an emissive area and a see-through area as described above. In the emissive area, a driving transistor and an organic light-emitting element are disposed to emit light, and in the see-through area, light may be incident into the back surface of the transparent display device 1100. Also, the transparent display device 1100 includes the light control units 1130a, 1130b and 1130c, and the light control units 1130a, 1130b and 1130c may be configured to have different light transmittance values depending on an intensity of a voltage to be applied”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu and Cao in view of Repetto. That is, applying display of Yu to the display of Cao in view of Repetto. The motivation/ suggestion would have been it is possible to improve visibility by minimizing light interference for an image displayed by the transparent display device (Yu, [0001]).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20170212398) in view of Repetto et al. (US 20060238327), and further in view of HAYASAKA et al. (US 20150123997).
Regarding claim 23, Cao in view of Repetto discloses The display apparatus according to claim 17.
On the other hand, Cao in view of Repetto fails to explicitly disclose but HAYASAKA discloses when setting the respective light transmittance of the at least one first predetermined section of the display panel to the predetermined degree, the control device is configured to gradually vary the degree of light transmittance of the at least one first predetermined section of the display panel from an initial degree to the predetermined degree (HAYASAKA, “[0079] as illustrated in the flowchart in FIG. 9, the control section 11 increases the transmittance of the object gradually. In concrete terms, the control section 11 (display control section 11e) repeatedly adds a predetermined value ("fadespeed" in FIG. 9, for example, 5%) to the transmittance ("transparency" in FIG. 9) of the object so as to gradually increase the value until the transmittance ("transparency" in FIG. 9) of the object becomes a predetermined transmittance ("Tmax" in FIG. 9, for example, 80%) or more (S211, S212).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined HAYASAKA and Cao in view of Repetto. That is, applying the gradual change in transmittance of HAYASAKA to the first predetermined section of the display panel of Cao in view of Repetto. The motivation/ suggestion would have been to make a background viewable for a user easily while displaying the object in a state of being superimposed on the background (HAYASAKA, [0079]).
Claim(s) 24, 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20170212398) in view of Repetto et al. (US 20060238327), and further in view of Kim et al. (US 20190315275).
Regarding claim 24, Cao discloses A motor vehicle having an exterior, comprising: at least one display apparatus including a display panel displaying at least one graphical display object, the display panel being divided into predetermined sections, each having a degree of light transmittance, and a control device configured to individually set a respective light transmittance to a predetermined degree for each of the predetermined sections of the display panel (Cao, “[0005] Transparent display screen is a new display screen and has a certain light transmittance, so that when displaying a signal, image information may be displayed on the display screen, and when no signal is displayed, the background behind the display screen may be viewed through the display screen. [0036] An embodiment of the present disclosure provides a display panel. Specifically, referring to FIG. 1, the display panel includes: a plurality of sub-pixel regions 10 arranged into an array, at least some of the sub-pixel regions each comprising a display region 11 configured for displaying an image and a light transmitting region 12 configured for transparent display, wherein the light transmitting region 12 is provided therein with a light adjusting device 120 having an adjustable light transmittance. [0050] With this configuration, as the second transparent electrodes corresponding to respective electrochromic layers are independent of each other (that is, not electrically connected with each other), it is possible to apply a voltage to the plate-shape electrode corresponding to the electrochromic layers and to apply different voltages to the respective second transparent electrodes such that the light transmittance of the respective electrochromic devices may be control individually. That is, it is possible to flexibly control the light transmittances of light transmitting regions of different sub-pixels.”).
On the other hand, Cao fails to explicitly disclose but Repetto discloses the display panel being unsupported in front and behind so that at least one portion of the interior cabin and/or the exterior of the motor vehicle is visible through the display panel depending on the degree of light transmittance (Repetto, fig.2, “Claim 26, The display according to claim 1, wherein the transmittance of the display is higher than 60%. Claim 28, The motor vehicle according to claim 27, wherein said transparent display is mounted on the dashboard, adjacent to the windscreen”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Repetto and Cao. That is, applying the configuration of the transparent display of Repetto to the display of Cao. The motivation/ suggestion would have been to overcome the disadvantages of cost, difficulty of installation, reduced angle of visibility, etc. (Repetto, [0017-0021]).
On the other hand, Cao in view of Repetto fails to explicitly disclose but Kim discloses A motor vehicle having an exterior, comprising: an interior cabin with at least one window having a view of the exterior of the motor vehicle, and at least one of a dashboard, a center console, a window root, a vehicle door and a vehicle seat; and at least one display apparatus arranged in one of the dashboard, the center console, the window root, the vehicle door and the vehicle seat of the motor vehicle (Kim, “[0055] Referring to FIG. 1A, the vehicle 1 may include a wheel 11, a window 12, a pillar 13, a side-view mirror 14, a roof 16, etc. [0089] At least one assistant display 172 or transparent display 171 may be provided. Several assistant displays 172 or transparent displays 171 may be provided at various positions of the vehicle 1. For example, the transparent display 171 may be mounted on at least one of the windows 12 shown in FIG. 1A. In addition, the assistant display 172 may be mounted between the front window 12A and the dashboard 31 shown in FIG. 1B. [0095] The display apparatus 100 according to the embodiments of the present invention can increase safety during driving and driver convenience by controlling the display 170 according to the internal environment information, external environment information or driving mode of the vehicle 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim and Cao in view of Repetto. That is, applying the display of Cao in view of Repetto to the vehicle environment of Kim. The motivation/ suggestion would have been to provide a cluster content display system of a layout required by a driver, capable of easily identifying the contents on the cluster just by the motion of the driver's eyes and capable of enlarging the contents and moving the position of the contents (Kim, [0008]).
Regarding claim 25, Cao in view of Repetto and Kim discloses The motor vehicle according to claim 24.
Cao further discloses wherein the control device of the at least one display apparatus is further configured to set the respective degree of light transmittance of the predetermined sections of the display panel of the display apparatus based on at least one of an operating process, a motor vehicle function and a driving operating mode of the motor vehicle (Cao, “[0041] When implemented, the display panel may be operated in a plurality of operation modes, each of which corresponds to a different light transmittance of the light transmitting region. The user may switch the operation mode of the display panel according to actual requirements. Or, the operation mode of the display panel may be determined depending on the displayed content on the display region. For example, when the display region displays an image, the light transmittance of the light transmitting region of the display panel may be reduced; or, when the display region displays characters, the light transmittance of the light transmitting region of the display panel may be increased such that a better viewing effect of the item can be obtained obtain through the light transmitting region”).
Regarding claim 31, Cao in view of Repetto and Kim discloses The motor vehicle according to claim 24.
On the other hand, Cao in view of Kim fails to explicitly disclose but Repetto discloses wherein at least one portion of the exterior of the motor vehicle is visible through the display panel depending on the degree of light transmittance (Repetto, “Claim 20, A transparent display for a vehicle according to claim 1, wherein it is designed for being installed on the dashboard of a vehicle, adjacent to the windscreen, in such a way that the image presented to the driver is at least in part superimposed on the background, said background being visible to the driver through the windscreen of the vehicle. Claim 26, The display according to claim 1, wherein the transmittance of the display is higher than 60%”). The same motivation of combining Repetto in claim 24 applies here.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Repetto and Kim, and further in view of 정세영 (KR 200339113 Y1).
Regarding claim 30, Cao in view of Repetto and Kim discloses The motor vehicle according to claim 24.
On the other hand, Cao in view of Repetto and Kim fails to explicitly disclose but 정세영 discloses wherein the display panel is movably mounted in at least one spatial direction, and wherein the control device of the display apparatus is further configured to control movement of the display panel in the at least one spatial direction based on at least one of an operating process, a motor vehicle function and a driving operating mode of the motor vehicle (정세영, “In addition, each of the storage boxes 13 or 13 'has a recess 13b or 13'b so as to accommodate the display unit when the display unit 15 or 15' is folded to the upper surface of the storage box. It is preferably formed. On the other hand, when the display unit is not used, the display unit 15 'and the connecting piece 23 are folded into the storage box while folding the display unit 15' through the second hinge 22 of the connecting piece 23. 13 '), it may be attached in close contact with the upper surface of the recess 13'b of the storage box.”). The same motivation of claim 29 applies here.
Allowable Subject Matter
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26, it recites, a trough-shaped recess having at least one side wall in a window root region of a windshield, the trough-shaped recess being open towards a driver's compartment, and wherein the display panel of the display apparatus is arranged inside the trough-shaped recess at a predetermined distance from the at least one side wall, whereby at least sections of the at least one side wall of the trough-shaped recess are visible through the display panel.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the combination of elements recited in the claim(s) as a whole obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-25, 30-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        8/30/2022